IRREVOCABLE PROXY AND VOTING AGREEMENT

This Irrevocable Proxy and Voting Agreement (this "Agreement"), dated as of 19th
day of August, 2011, is made by and between Culture Medium Holdings Corp., a
Nevada corporation ("CULTURE"), and David Cohen ("Cohen").

 

WHEREAS, COHEN is currently the President and a Director of Voyager Health
Technologies, Corp., a Nevada corporation (“VOYAGER”);

 

WHEREAS, COHEN requires material and substantial inducement in order to remain
as the President of VOYAGER in the form of i) voting control of a majority of
the outstanding shares of stock of VOYAGER and ii) assurance that COHEN will not
be required to participate in an investor relations campaign, if any, by CULTURE
and that CULTURE will not attribute any statements to COHEN in an investor
relations campaign;

 

WHEREAS, CULTURE currently possesses fifty one percent (51%) of the issued and
outstanding shares of commons stock of VOYAGER; and

 

WHEREAS, CULTURE desires that COHEN remain as the President and Director of
VOYAGER as CULTURE believes that COHEN is vital to the success of VOYAGER and
that the value of CULTURE’s 51% interest in Voyager will be greatly impaired if
COHEN is not the President and Director of the Company;

 

WHEREAS, in order to induce Cohen to remain with VOYAGER, CULTURE realizes that
it is necessary for Culture to grant COHEN an irrevocable proxy to vote the 51%
of VOYAGER’s shares of stock owned by CULTURE; and thus, CULTURE desires to
provide COHEN an irrevocable proxy to vote the 51% of VOYAGER’s shares of stock
owned by CULTURE;

 

WHEREAS, CULTURE also realizes that COHEN does not want to be required to
participate in an investor relations campaign and does not want an investor
relations campaign conducted by CULTURE to attribute statements to COHEN as
President and/or Director of VOYAGER; and

 

WHEREAS, in furtherance of such objectives, CULTURE has agreed to the terms and
conditions set forth in this Agreement, which shall become effective
automatically upon the execution of this Agreement.

 

NOW THEREFORE, For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.                   Grant of Proxy. CULTURE hereby irrevocably appoints COHEN
as CULTURE's sole and exclusive attorney and proxy, with full power of
substitution and resubstitution, to vote and exercise all voting, consent and
similar rights (to the full extent that CULTURE would be entitled to do so) with
respect to all shares of VOYAGER’s voting securities now or hereafter owned by
CULTURE, whether beneficially or otherwise, or as to which CULTURE has voting
power (the “Shares”) (including, without limitation, the power to execute and
deliver written consents) at every annual, special or adjourned meeting of
shareholders of VOYAGER and in every written consent in lieu of such a meeting,
with respect to the Shares, in the same proportion (for, against and abstaining)
as the votes of the shares of common stock of VOYAGER other than the Shares.
CULTURE agrees that the certificates representing the Shares will be legended as
provided for in Section 6 of this Agreement.

 

 

2.                   Agreement to Vote. In addition to the irrevocable proxy
granted in Section 1, CULTURE agrees to vote the Shares at regular and special
meetings of stockholders (and by written consent) in accordance with any written
instructions of COHEN. VOYAGER may disregard any purported vote or consent with
respect to the Shares that is not in accordance with this Agreement.

3.                   Binding. The Proxy granted pursuant to this Agreement is
irrevocable and is coupled with an interest. The obligations of CULTURE shall be
binding upon it and on any successors and assigns and any transferees of the
Shares.

4.                   Termination and Term.

4.1    Termination. COHEN will cease to have the right to vote, and this
Agreement will terminate with respect to, any Shares if COHEN i) voluntarily
resigns as an officer and director of Voyager, ii) is terminated for Cause, iii)
is legally adjudicated to be totally and permanently incapacitated, iv) dies or
v) the term of the Agreement expires and is not renewed pursuant to Section 4.2.
Cause in this Agreement means a felony conviction for an intentional act of
fraud, embezzlement, or theft that occurs in the course of COHEN’s employment
with VOYAGER.

4.2    Term. This Agreement will take effect on the date this Agreement is
executed and shall continue for a period of five (5) years, unless earlier
terminated pursuant to Section 4.1. Upon the fifth (5th) anniversary of the date
of this Agreement, then the Agreement shall renew for another five (5) year term
if the Company’s is Solvent on the fifth (5th) anniversary of the Effective
Date. For purposes of this Agreement, Solvent means either 1) the Company is
able to pay its obligations in the ordinary course of business as they come due
or 2) during the six months period prior to the fifth (5th) anniversary of the
Effective Date the assets of the Company exceed its liabilities.

5.                   Additional Shares. In the event that subsequent to the date
of this Agreement any shares or other securities are issued on, or in exchange
for, any of the Shares by reason of any stock dividend, stock split,
consolidation of shares, reclassification or consolidation involving VOYAGER,
such shares or securities shall be deemed to be Shares for purposes of this
Agreement.

6.                   Restrictive Legend. Each certificate representing any of
the Shares subject to this Agreement shall be marked by the Company with a
legend reading as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO AN IRREVOCABLE PROXY AND VOTING
AGREEMENT (A COPY OF WHICH MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID IRREVOCABLE PROXY
AND VOTING AGREEMENT.”

7.                   Prohibition on Investor Relations Campaign. CULTURE will
not require COHEN to be required to participate in an investor relations
campaign and will not attribute statements to COHEN as President and/or Director
of VOYAGER in any press release or investor relations campaign without the
express written permission of COHEN.

2

 

8.                   Representations, Covenants and Warranties. As an inducement
to and to obtain the reliance of COHEN, CULTURE, individually represents and
warrants to COHEN that 1) the execution of this Agreement and the consummation
of the transactions contemplated by this Agreement will not result in the
material breach of any term or provision of, or constitute an event of default
under, any material debt instrument, which may include an indenture, mortgage,
deed of trust or other contract, agreement or instrument to which CULTURE is a
party; and 2) CULTURE has full power, authority and legal right and has taken
all action required by law or otherwise to authorize the execution and delivery
of this Agreement.

9.                   Enforcement. CULTURE acknowledges and agrees that COHEN
will be irreparably damaged if any of the provisions of this Agreement are not
performed by CULTURE in accordance with their specific terms or are otherwise
breached. Accordingly, it is agreed that COHEN shall be entitled to an
injunction without the necessity of posting a bond to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which COHEN may be entitled at law or in equity. CULTURE hereby consents to
personal jurisdiction in any such action brought in the United States District
Court for the Eighth Judicial District court of the State of Nevada. In any
dispute arising out of, or relating to, this Agreement or its performance or
breach (including any dispute which is the subject of judicial, arbitration or
administrative proceedings, including appeals), the prevailing party shall be
entitled to and awarded, in addition to any other relief, its reasonable costs
incurred, including reasonable attorneys' fees.

10.                Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of Nevada, without giving effect to the
conflict of laws provisions thereof or of any other jurisdiction. This Agreement
constitutes the parties' entire agreement with respect to the subject matter
hereof and supersedes all prior or contemporaneous agreements, representations,
warranties, statements, promises and understandings, whether oral or written,
with respect to the subject matter hereof. This Agreement may not be amended,
modified or altered except by an express writing executed by all of the parties.
Each party hereto agrees to execute any and all further documents and writings
and perform such other actions that may be or become necessary or expedient to
effectuate and carry out this Agreement. CULTURE understands that COHEN is not
making any representations and warranties in this Agreement, or commitments to
enter similar agreements in the future, or waiving any rights or legal positions
that may be available to it in connection with the subject matter hereof. This
Agreement may be executed in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. If any provision of this Agreement becomes or is declared by a court
of competent jurisdiction to be illegal, unenforceable or void, portions of such
provision, or such provision in its entirety, to the extent necessary, shall be
severed from this Agreement, and such court will replace such illegal, void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the same economic, business and other
purposes of the illegal, void or unenforceable provision. The balance of this
Agreement shall be enforceable in accordance with its terms. The language of
this Agreement shall be construed as a whole, according to its fair meaning and
intendment, and not strictly for or against either party hereto, regardless of
who drafted or was principally responsible for drafting the Agreement or terms
or conditions hereof. In executing this Agreement, the parties severally
acknowledge and represent that each: (a) has fully and carefully read and
considered this Agreement; (b) has been or has had the opportunity to be fully
apprized by its attorneys of the legal effect and meaning of this document and
all terms and conditions hereof; (c) is executing this Agreement voluntarily,
free from any influence, coercion or duress of any kind. The parties understand
that either or both may be required to file this Agreement with the SEC publicly
and consent to such filing.

3

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CULTURE MEDIUM HOLDING CORP By: /s/ David Cohen By: /s/ Alex Eliashevsky Name:
DAVID COHEN Name: ALEX ELIASHEVSKY Title: Chief Executive Officer, President and
Director By: /s/ Robert B. “Bev” Harrison Name: ROBERT B. “BEV” HARRISON Title:
Chief Financial Officer, Secretary, Treasurer and Director

 

